DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 04/15/2022.  Claims 1-2, 5-9, 11-16, and 20-26 are still pending in the application.

Allowable Subject Matter
Claims 1-2, 5-9, 11-16, and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or in combination, and in view of the response filed on 04/15/2022, appears to fail to fairly show or suggest a claimed invention having the following novel and unobvious limitations of "accessing data indicating a status of the communication system, wherein the status indicates at least one of an aggregate demand for the communication system, a throughput for the communication system, or an available bandwidth for the communication system; in response to receiving the request, providing, as input to a machine learning model, data indicative of (i) a measure of bandwidth requested for the terminal and (ii) a measure indicating at least one of the aggregate demand for the communication system, the throughput for the communication system, or the available bandwidth for the communication system, wherein the machine learning model has been trained to predict an allocation of bandwidth based on data indicative of an amount of data to be transferred; receiving one or more outputs from the machine learning model that indicate an amount of bandwidth to allocate to the terminal; and allocating bandwidth to the terminal based on the one or more outputs from the machine learning model," structurally and functionally interconnected in a manner as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        June 22, 2022